DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8, 9, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yeke Yazdandoost et al. (hereinafter “Yeke”), US Pub. No. 2019/0310724, in view of Yoo et al. (hereinafter “Yoo”), US Pub. No. 2018/0018917.
Regarding claim 1, Yeke teaches a display panel (fig. 1A, electronic device 100) comprising: a first region where pixels are disposed (fig. 4A, outer pixels); and a second region where pixels having a lower pixel density compared to the first region are disposed, wherein a pixel density is pixels per inch PPI (fig. 4A, central pixels), wherein each of the pixels of the first pixel circuit (fig. 5A, element 502), each of the pixels of the second region includes a second pixel circuit (fig. 5A, element 510).
Yeke fails to explicitly teach wherein the second pixel circuit includes fewer transistors compared to the first pixel circuit.
However, in the same field of endeavor, Yoo teaches a display device including a first and second pixel circuit wherein one pixel circuit has more transistors than the other (see figs. 3, 7 and 8, IPX, APX).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Yeke to include the feature of Yoo wherein the outer pixel group includes more transistors than the central pixel group. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with improved display quality.
Regarding claim 8, Yeke teaches wherein each of the first and second pixel circuits includes a driving element configured to drive a light emitting element (fig. 5A); and the driving element of the second pixel circuit has a larger channel ratio than the driving element of the first pixel circuit (fig. 5A, inter-pixel area).
Regarding claim 9, it is a display device of claim 1 and is rejected on the same grounds presented above.
Regarding claim 13, Yoo teaches wherein the first and second gate driving parts are disposed in a bezel region of the display panel (fig. 4).
Regarding claim 14, Yoo teaches wherein the first gate driving circuit in bezel region of the display panel; and at least a part of the second gate driving circuit in the second region (fig. 11).
Regarding claim 15, it has similar limitations to those of claim 8 and is rejected on the same grounds presented above.
Regarding claim 16, Yee teaches wherein the channel ratio is set larger by either increasing a channel width or reducing a channel length of the driving element disposed in the second pixel circuit (figs. 4A-4C, 5A-5C).
Allowable Subject Matter
Claims 2-7 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination of elements described in the dependent claims above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622